DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 
Response to Amendment
The Amendment filed on 6/4/2021 has been entered.  Claims 5-6 and 17-18 were previously cancelled.  Claims 3-4, 9, and 15-16 were previously withdrawn.  Therefore, claims 1-4, 7-16, and 19-20 are pending in the current application.

Election/Restrictions
Claims 1 and 12 are allowable. Claims 3-4, 9, and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I-III, as set forth in the Office action mailed on 6/11/2020, is hereby withdrawn and claims 3-4, 9, and 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY PANEL OF ADVANCED SUPER DIMENSION SWITCH MODE COMPRISING A PIXEL ELECTRODE, A PLURALITY OF FIRST ELECTRODES, AND A CONTROL ELECTRODE, DISPLAY DEVICE AND DRIVING METHOD THEREOF"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-4, 7-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display panel of advanced super dimension switch mode of claim 1, in particular, an array substrate, comprising a plurality of sub-pixels having active display areas, wherein each of the sub-pixels comprises a substrate, a pixel electrode, a plurality of first electrodes and an insulating layer, the pixel electrode is disposed on the substrate, the insulating layer covers the pixel electrode, the plurality of first electrodes are disposed on the insulating layer, and a first slit is disposed between adjacent first electrodes; an opposite substrate, facing the array substrate, wherein a first surface of the opposite substrate facing the array substrate comprises at least a target area facing an edge area of the active display area, and a control electrode, disposed in the target area and opposite to the first electrode, for generating an electric field based on an input voltage in a target direction with the first electrode, so as to control liquid crystals between an edge area of the array substrate and the target area of the opposite substrate to be deflected, wherein the control electrode is a surface electrode that simultaneously covers the plurality of insulators and an area of the target area where none of the plurality of insulators is disposed, the plurality of insulators are higher than the first surface, areas where the control electrode covers the 

The prior art does not disclose the driving method for a liquid crystal display panel of advanced super dimension switch mode of claim 13 for at least the same reasons as noted above.  The closest prior art of Hagiwara et al. (U.S. 2013/0083264) discloses a driving method for a liquid crystal display panel (Fig. 1]) of advanced super dimension switch (ADS) mode (driven by lateral electric field 30 between first electrodes 4 having a common potential and pixel electrodes 5, Figs. 1 and 8-9; page 5, para [0079]; page 6, para [0094]; page 7, para [0098] as defined by Applicant’s disclosure: Specification page 1, para [0003]), applied to the liquid crystal display panel of advanced super dimension switch (ADS) mode comprising: an array substrate (21, Fig. 1), comprising a plurality of sub-pixels (plurality of subpixels comprising 4 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871